ON MOTION
ORDER
These appeals were stayed pursuant to 11 U.S.C. § 362 upon the filing of Ameri-tek Imports, Inc.’s bankruptcy petition. Calico Brand, Inc., et al. informs the court that the United States Bankruptcy Court for the Central District of California has closed the bankruptcy case.
Accordingly,
It Is Ordered That:
(1) The stay of briefing is lifted. Calico Brand, Inc. and Honson Marketing Group, *559Inc.’s opening brief is due within 60 days of the date of filing of this order.
(2) Appeal 2008-1325 is dismissed. The revised official caption is reflected above.
(3) Each side shall bear its own costs in 2008-1325.